Citation Nr: 9919579	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-20 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals, left ulnar nerve entrapment at the elbow, with 
surgical scar, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for myofascial 
syndrome of the thoracic spine, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for lumbar syndrome 
with disc bulging at L5-S1, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for costochondritis of 
the left anterior chest wall, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased (compensable) rating for 
thoracic outlet syndrome.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to June 
1988. 

The current appeal followed 1991 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denying benefits sought.  In July 1996, the Board of 
Veterans' Appeals (Board) remanded the case to the RO for 
additional development.  The RO granted a 10 percent rating 
for left chest wall costochondritis in September 1997.  

In December 1998, the Board remanded the case to the RO 
again, for a hearing before a traveling member of the Board, 
which the veteran thereafter waived.  


FINDINGS OF FACT

1.  Postoperative residuals of left ulnar nerve entrapment at 
the elbow are consistent with no more than mild incomplete 
paralysis of the ulnar nerve.  The surgical scar is not 
poorly nourished with repeated ulceration, or tender and 
painful, and does not limit left elbow function.

2.  Myofascial syndrome of the thoracic spine produces pain 
and occasional muscle spasm, but motor examinations have been 
normal or almost normal, but overall, functional impairment 
which is present, including due to pain, is not consistent 
with more than severe limitation of motion of the thoracic 
spine.

3.  The veteran's service-connected lumbar spine disability 
produces mild limitation of motion, is not consistent with 
more than mild intervertebral disc syndrome, and is not 
consistent with more than lumbosacral strain with 
characteristic pain on motion.  No more than mild lumbar 
spine disability, including due to functional impairment from 
pain and limitation of motion, is present.

4.  Costochondritis of the left anterior chest wall results 
in swelling and pain on compression, but is not consistent 
with more than moderate disability of muscle group XXI.

5.  Manifestations of the veteran's left (minor) upper 
extremity thoracic outlet syndrome most nearly approximate 
moderate incomplete paralysis of the long thoracic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for postoperative residuals, left ulnar nerve 
entrapment at the elbow, with surgical scar, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Codes 8516, 7800, 7803, 7804, 7805 
(1998).

2.  The criteria for a disability rating in excess of 10 
percent for myofascial syndrome of the thoracic spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, Diagnostic Codes 5299-5003, 
5291 (1998).

3.  The criteria for a disability rating in excess of 10 
percent for lumbar syndrome with disc bulging at L5-S1 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, Diagnostic Codes 5292, 5293, 
5295 (1998).

4.  The criteria for a disability rating in excess of 10 
percent for costochondritis of the left anterior chest wall 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.56, Diagnostic Codes 5299-5321 (1998).

5.  The criteria for a 10 percent disability rating, but not 
higher, for thoracic outlet syndrome are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8519 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating law and regulations

Well grounded claims for increased ratings have been 
presented.  A claim for an increased disability rating is 
well grounded when it has been alleged that there has been an 
increase in the severity of the service-connected disability 
at issue.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Because the claims are well grounded, the Board must 
determine whether VA has met its duty to assist the veteran.  
See 38 U.S.C.A. § 5107 (West 1991).  The Board concludes that 
all relevant facts have been properly developed with respect 
to the ratings to be assigned for the service-connected 
disabilities at issue, and that no further assistance to the 
veteran is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  History of a disability 
is an important element to consider in rating the current 
degree of its severity, but the current impairment from a 
disability is what is usually of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  The veteran's medical 
history and data have been considered, including as they are 
reflected in her service medical records and the many post-
service VA and private medical records which are contained in 
her claims folder.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.


Entitlement to an increased rating for postoperative 
residuals, left ulnar nerve entrapment at the elbow, with 
surgical scar

Factual background

Service, VA, and private medical records are of record.

VA neurology evaluation in March 1990 revealed the veteran's 
hand grip to be normal.  Her hands measured equally, with no 
atrophy.  The left thumb adducted normally, and the intrinsic 
muscles were normal.  Tinel's sign was normal.  The clinical 
findings were noted to be minimal.  

The veteran had an ulnar nerve transposition procedure in 
April 1990.  After the surgery, she reported having some 
increased sensation in the left ring finger but no change in 
the left little finger.  Clinically, there was no weakness of 
the interosseous, opponens, or pollicis muscles.  Strength 
and grip were 5/5 bilaterally.  In September 1990, nerve 
conduction velocities were lower in the left ulnar 
distribution than elsewhere, but they were otherwise normal.  
An electromyogram was normal.  

On VA evaluation in March 1992, the veteran was noted to have 
performed 20 minutes of rowing at a target heart rate of 165 
beats per minute with no problem with her left upper 
extremity.

On VA neurology examination in December 1993, there was 
slight weakness of the abductor digit minimally on the left, 
and some weakness also of the abductor pollicis brevis.  It 
was stated that the veteran was right handed and so that the 
weakness might be within normal limits.  There was no 
persistent sensory loss to pin prick or vibration.  The 
impression was status post left ulnar nerve release with mild 
residual.  

On VA neurology examination in April 1997, the veteran 
reported that since her April 1990 surgery, she would have 
occasional shooting pain, and she felt that her hand might be 
a little weaker than it had been before the surgery, as she 
would occasionally drop objects.  Clinically, her motor 
strength was 5/5 and equal bilaterally in her upper 
extremities.  There was a question of some slight decreased 
muscle mass in the left hand and in the left abductor digiti 
quinti muscle, which was ulnar supplied.  Otherwise, there 
was no evidence of atrophy.  Sensory examination was intact 
to vibration and position sense in both upper and lower 
extremities and was noted to be symmetrical.  Reflexes were 
noted to be 2+/4 and equal bilaterally in both upper 
extremities and they were symmetrical.  There was a negative 
Tinel's sign at the median and ulnar distributions at both 
the wrists and elbows bilaterally.  The impression was status 
post left ulnar nerve transposition at the elbow with 
intermittent symptomatology.  

Pertinent law and regulations

The veteran's postoperative residuals of her left ulnar nerve 
entrapment at the elbow can be rated under 38 C.F.R. 4.124a, 
Diagnostic Code 8516.  The scar may be compensated rated 
separately if it is disabling in a way different than 
contemplated by Diagnostic Code 8516.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  

Diagnostic Code 8516 provides for a 10 percent rating for 
mild minor extremity incomplete paralysis, a 20 percent 
rating for moderate incomplete paralysis, a 30 percent rating 
for severe incomplete paralysis, and a 50 percent rating for 
complete paralysis of the ulnar nerve, defined as including a 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers, atrophy very marked in the dorsal 
interspace and thenar and hypothenar eminences, loss of 
extension of the ring and little fingers preventing spread of 
fingers or reverse, inability to adduct the thumb, and 
weakened flexion of the wrist.

Incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a. 

Disfiguring scars affecting the head, face or neck may be 
rated as compensable under 38 C.F.R. § 4.118, Diagnostic Code 
7800.  Scars which are superficial, poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration are rated as compensable under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805.  Alternatively, scars 
which limit motion or function can be rated based on the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

Analysis

The rating criteria require that the disability present be at 
least equally between mild and moderate incomplete paralysis 
of the ulnar nerve in order for an increased rating to be 
awarded pursuant to Diagnostic Code 8516.  Motor testing 
results are best characterized as normal, because they have 
been noted to be normal on several occasions, and on the 
others, it was indicated only that there might be some slight 
atrophy or weakness.  The disability level shown is 
consistent with no more than mild incomplete paralysis of the 
ulnar nerve.

The veteran has asserted that an increased rating is 
warranted in light of the disfiguring nature of her surgical 
scar which resulted from the ulnar nerve transposition 
procedure.  Scars are compensable under Diagnostic Code 7800 
only when they are at least moderately disfiguring and are on 
the head, face, or neck.  The evidence does not show the 
veteran's surgical scar is poorly nourished with repeated 
ulceration, or tender and painful on objective demonstration.  
A compensable rating is thus not warranted under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805.  There is similarly no 
showing that the scar limits motion or function of her left 
elbow.  Therefore, an increased rating is not warranted for 
the elbow scar under 38 C.F.R. § 4.118, Diagnostic Code 7805.  

The benefit of the doubt doctrine does not apply.  Instead, 
38 C.F.R. § 4.7 is controlling and results in continuation of 
the 10 percent rating currently assigned.  


Entitlement to an increased rating for myofascial syndrome of 
the thoracic spine.

Service, VA, and private medical records are of record.

A December 1989 VA medical record reveals that the veteran 
had two left dorsoscapular pain focal points.  Motor 
examination of the shoulder was intact.  

The veteran was undergoing VA physical therapy in January 
1992.  Initial evaluation revealed multiple spasms and 
trigger points in the bilateral trapezius and in the thoracic 
spine with a noticeable gentle concave curvature to the left.  
Her strength was normal except for external rotation of the 
left shoulder, which was 4+/5 while sitting.  

During the veteran's hearing at the RO in March 1992, she 
testified that she had pain in her upper shoulders and upper 
back.  Pain from carrying her school books would interfere 
with her studying.  Pain in her thoracic spine was constant 
in nature and was aggravated by tilting the head forward.  

A March 1992 VA physical therapy record reveals that the 
veteran performed 20 minutes of rowing at a target heart rate 
of 165 beats per minute.  She had received a total of 18 
treatment sessions and stated that she felt much better and 
was now able to function normally since having the physical 
therapy.  She particularly noted that she was able to work 
and to manage her pain with exercise.  She stated that her 
left medial scapula pain persisted.  Observation and 
palpation revealed no muscle spasm, and she had a full range 
of motion of the neck.  

On VA orthopedic evaluation in November 1992, the veteran had 
pinpoint pain to about the level of T3 in the paraspinal 
area.  There was no decreased range of motion on the left, 
but the veteran indicated that there was a pinching feeling 
with abduction and dorsiflexion of the left shoulder, but no 
increased pain with this.  She had no decreased motor 
strength of the left arm.

On VA orthopedic examination in December 1992, the veteran 
had a trigger point at about the level of T6 and T7 and just 
medial to the vertebrae and medial to the left scapula.  
Pressure there created considerable pain.  

No perithoracic spasms were present on VA evaluation in 
September 1993.  Ibuprofen was prescribed for myofascial 
thoracic pain syndrome.  

On VA orthopedic examination in December 1993, the veteran 
complained of thoracic pain which was almost constant.  
Clinically, she had some generalized tenderness around the 
left scapula and along the spine of the scapula.  She 
indicated that she felt as though something was under her 
scapula.  Attempts to feel under the scapula revealed no 
palpable mass or grating.  The thoracic spine exhibited some 
tenderness to percussion in the upper spinous processes from 
T1 through T4 or T5.  The impression was myofascial syndrome 
of the thoracic back on the left.  

On VA neurology examination in December 1993, the veteran 
complained of persistent pain along the left medial scapular 
border.  She was able to bend over to 90 degrees, and back 
bending was full.  

On VA neurology examination in April 1997, the veteran had 
pain to palpation over her thoracic spine in and around the 
area of T4 to T8.

Pertinent law and regulations

The veteran's myofascial syndrome of the thoracic spine has 
been rated by analogy to degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 provides that degenerative 
arthritis is to be rated based upon limitation of motion.  
When there is limitation of motion but it does not meet the 
schedular criteria for a compensable rating under a 
limitation of motion diagnostic code, a 10 percent rating 
will be assigned if there is X-ray evidence of arthritis.  

Moderate or severe limitation of motion of the thoracic spine 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as at least minimally 
compensable.  

Analysis

In this case, the veteran does not have moderate or severe 
limitation of motion of her thoracic spine.  Therefore, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5291 teamed 
together with Diagnostic Code 5003 would not warrant a 
compensable rating.  

Debility due to pain, however, can be the basis for an 
increased rating, pursuant to 38 C.F.R. §§ 4.40 and 4.45 
(1998), to the extent that clinical evidence such as atrophy, 
weakness, muscle spasm, and the like, objectively reflects 
such disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In this case, however, the clinical evidence does not 
indicate that functional impairment from the veteran's pain 
from her myofascial syndrome of her thoracic spine is more 
than 10 percent disabling.  There is muscle spasm present 
only occasionally, motor examinations have been normal or 
almost normal, the veteran was able to row for 20 minutes for 
physical therapy without a problem, and the evidence shows 
that she has been able to manage her pain with exercises and 
analgesics, reporting significant relief and normal 
functioning.  In light of this, it must be concluded that the 
functional impairment which is present, including due to 
pain, is not commensurate with greater than a 10 percent 
disability rating.

In light of the above, an increased rating is not warranted.  
The benefit of the doubt doctrine does not apply, as the 
degree of disability shown more nearly approximates the 
rating assigned than any higher rating.  


Entitlement to an increased rating for lumbar syndrome with 
disc bulging at L5-S1.

Service, VA and private treatment reports are of record.  

On VA orthopedic examination in August 1991, the veteran's 
lumbosacral spine flexion was to 70 degrees, extension was to 
30 degrees, side bending and rotation were to 25 degrees 
each, bilaterally, straight leg raising was possible to 60 
degrees on the right and left, and Lasegue's sign was 
negative.  There was no spasm or lumbar tenderness, but there 
was tenderness about the left sacroiliac joint.  There was no 
sciatic tenderness.

On VA neurology examination in August 1991, motor testing 
revealed intact bulk, tone, and strength.  A normal sensory 
examination and symmetrical reflexes were present.  The 
veteran could do a full squat but had pain in her tailbone 
area on bending over.  

During the hearing which was held at the RO in March 1992, 
the veteran indicated that her low back did not hurt very 
much or as much as her upper back did, but that it might be 
bothered by sitting for too long.  She described having 
tailbone pain.

A March 1992 VA physical therapy record shows that the 
veteran completed 20 minutes of rowing at a target heart rate 
of 165 beats per minute with no lumbosacral problems being 
reported.  

On VA neurology examination in December 1993, the veteran's 
back forward flexion was to 90 degrees and her back extension 
was full.  She could toe and heel walk and do a full squat.  
Straight leg raising was negative.  The diagnosis was history 
of low back pain.

On VA orthopedic examination in December 1993, the veteran's 
lumbar spine had remarkably good flexion to 80 degrees, 
extension to 10 degrees, and rotation and side bending to 20 
degrees.  Straight leg raising was to 45 degrees on the left 
and right with a negative Lasegue's.  There was no sciatic 
tenderness and no appreciable tenderness in the lumbar area 
to pressure.  X-rays revealed no significant abnormalities.  
The diagnosis was degenerative disc disease L5-S1 with 
intermittent symptomatology but a fairly normal examination.

On VA orthopedic examination in April 1997, the veteran 
complained of pain around the lumbosacral junction and stated 
that at times, her low back pain might radiate into her left 
lower extremity, and that it was difficult to move her left 
leg at times.  Clinically, she had a somewhat swaybacked 
stance with a mild right lumbar scoliosis.  She was able to 
flex to 45 degrees, extend to 10 degrees, rotate to 30 
degrees, and side bend to 30 degrees.  Straight leg raising 
was possible to a good 40 to 45 degrees on the right and 
left.  Other than the sway back, the examination was "fairly 
negative".  The knee and ankle jerks were active and equal 
bilaterally, and there was no sensory loss or weakness in 
dorsiflexion or plantar flexion of the feet.  There was 
tenderness in the lumbar area, with some functional overlay 
felt to be present.  X-rays of the lumbosacral spine were 
normal.  

On VA neurology examination in April 1997, the veteran 
reported that she had had back pain since an in-service 
injury, and that at times it would radiate down into her left 
buttock.  The pain was sharp in nature and would usually 
occur when she was walking.  She denied any numbness or 
tingling in her feet, but felt that sometimes her left leg 
would give out on her.  Her motor strength was essentially 
5/5 in the lower extremities.  There was no evidence of 
drift.  Sensory examination was intact in the lower 
extremities.  Lower extremity reflexes were noted to be 2+/4, 
equal bilaterally, and symmetrical.  The toe reflexes were 
downgoing.  Her gait was without evidence of ataxia, and she 
could heel and toe walk without difficulty.  There was pain 
in the lumbosacral spine area.  The impression was low back 
pain with some intermittent symptomatology suggestive of 
sciatica.  

Pertinent law and regulations

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
recurring attacks with intermittent relief, a 40 percent 
evaluation is assigned.  When intervertebral disc syndrome is 
moderate with recurring attacks, a 20 percent evaluation is 
assigned.  When intervertebral disc syndrome is mild, a 10 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

When lumbosacral strain is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is assigned.  Lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position, is rated as 20 percent 
disabling.  Lumbosacral strain with characteristic pain on 
motion is rated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

When limitation of motion in the lumbar spine is severe, a 40 
percent evaluation is assigned.  If limitation of motion in 
the lumbar spine is moderate, a 20 percent evaluation is 
assigned.  For slight limitation of motion in the lumbar 
spine, a 10 percent evaluation is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as at least minimally 
compensable.  

Analysis

The range of the veteran's lumbar spine motion has varied 
over the rating period.  There was about mild to moderate 
limitation of motion on VA orthopedic examination in August 
1991, about a normal range of motion on VA neurology 
examination in December 1993, about mild to mild plus 
limitation of motion on VA orthopedic examination also that 
month, and about mild plus to moderate limitation of motion 
on VA orthopedic examination in April 1997.  In light of the 
above, the Board concludes that, overall, the evidence 
preponderates slightly in favor of a finding of mild, as 
opposed to moderate limitation of motion of the lumbar spine.  
As such, an increased rating is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

Next, the requirements for a 20 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 are not met or nearly 
approximated.  The medical evidence does not show disability 
consistent with moderate intervertebral disc syndrome.  No 
clinical findings have been reported which are consistent 
with a moderate intervertebral disc syndrome.  The veteran's 
reflexes and motor strength have been normal, as has her 
gait.  Recent X-rays were negative, she has been able to heel 
and toe walk, she indicates that she does not have much back 
pain, and the medical evidence indicates that any sciatica 
which she may have is intermittent.  Recurring attacks of 
intervertebral disc syndrome have not been demonstrated.  

The requirements for a 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 are not met or nearly 
approximated.  The veteran does not have muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in a standing position.  Instead, characteristic pain 
on motion is more nearly approximated.

The provisions of 38 C.F.R. §§ 4.40 and 4.45 do not support a 
disability rating in excess of 10 percent either.  While the 
veteran has low back pain and tenderness, clinical findings 
indicative of more than 10 percent disability, including due 
to pain, such as muscle spasm, weakness, atrophy, 
incoordination, and the like, are not present.  On the 
contrary, on clinical evaluations, the veteran's motor 
strength was good, she could squat fully, she was able to row 
for 20 minutes without impairment from lumbar pain, and her 
gait was without ataxia.  

In light of the above, an increased rating for the 
service-connected low back disability is not warranted.  The 
benefit of the doubt doctrine does not apply, as the degree 
of disability shown more nearly approximates the criteria for 
the rating assigned than for any higher rating.



Entitlement to an increased rating for costochondritis of the 
left anterior chest wall

Service, VA, and private medical records are of record.

The veteran was treated for costochondritis in service and 
has had it evaluated since service.  

VA evaluation in June 1989 revealed clear-cut left breast 
enlargement, as well as left breast tenderness.  The 
assessment was costochondritis.  VA evaluation in October 
1989 revealed marked tenderness to pressure over the second 
left rib anteriorly, and the assessment was chest wall pain.  
An October 1989 VA consultation report states that the 
veteran complained that her disability sometimes interfered 
with her breathing.  In March 1992, the veteran was noted to 
have done 20 minutes of rowing at a target heart rate of 165 
beats per minute with no respiratory impairment.

During the hearing at the RO in March 1992, the veteran 
testified that she continued to have left chest pain and 
bulging and left breast swelling.  

On VA orthopedic examination in June 1992, clinically, the 
veteran had a tender and firm area on the left border of her 
sternum, extending about six centimeters laterally and eight 
centimeters downward to the left.  It stopped just to the 
medial border of the left breast.  It was slightly raised, 
and there was tenderness to palpation extending from the tail 
of the raised area superior and to the left, towards the left 
shoulder.  Moderate swelling but no trigger points were noted 
in that area.  

On VA evaluation in March 1993, the veteran had tenderness 
over her anterior chest wall at the costochondral junction.  

On VA evaluation in March 1994, the veteran stated that she 
was doing fairly well with an exercise program.  Clinically, 
she had swelling in her left costochondral junction.  The 
assessment was costochondritis.  

The veteran was prescribed an Ibuprofen refill for 
musculoskeletal pain in November 1994, after identifying a 
need for it due to left chest and shoulder pain.  

On VA evaluation in March 1995, a nurse noted that the 
veteran's respiration was not labored, and that her breath 
sounds were clear throughout.  She denied having a cough or 
shortness of breath.  Clinically, there was well localized 
pain to the third rib at the midclavicular line.  The chest 
was clear.  The diagnosis was musculoskeletal pain in the 
left anterior thoracic chest.  

On VA orthopedic examination in April 1997, the veteran 
reported continued pain in the left chest and sternum, and 
that the left chest felt like it was sort of burning.  It was 
noted that an outlet syndrome might be accounting for some of 
her chest pain.  Clinically, she complained of pain in her 
left chest and around about to the sternum to pressure when 
her chest was compressed, and she reacted to compression of 
the chest.  The impression was costochondritis of the left 
chest wall, with pain on compression and on deep breathing.  

Law and regulations

Disability of muscle group XXI (function: respiration; 
muscles of respiration: thoracic muscle group) which is 
slight warrants a noncompensable rating.  Disability which is 
moderate warrants a 10 percent rating.  Disability which is 
moderately severe or severe warrants a 20 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5321.  

38 C.F.R. § 4.56  Evaluation of muscle disabilities. 

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. 

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 

(1) Slight disability of muscles. 

(i) Type of injury. Simple wound of muscle without 
debridement or infection. 

(ii) History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. 

(iii) Objective findings. Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles. 

(i) Type of injury. Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 

(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles. 

(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles. 

(i) Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring. 

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements. 

(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. 

(4) Severe disability of muscles. 

(i) Type of injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring. 

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. 

(iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle disability: 

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile. 

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle. 

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests. 

(D) Visible or measurable atrophy. 

(E) Adaptive contraction of an opposing group of muscles. 

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. 

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile. 



Analysis

The veteran's service-connected costochondritis is already 
rated as commensurate with moderate disability to muscle 
group XXI.  In order for her to receive an increased rating, 
she would have to show that the disability is as consistent 
with moderately severe or severe disability to muscle group 
XXI as it is with moderate disability to muscle group XXI.  
This is not demonstrated by the evidence.  Instead, the 
evidence preponderates more in favor of disability consistent 
with no more than moderate disability to muscle group XXI.  
The veteran did not sustain a through and through or deep 
penetrating wound in service, with debridement, prolong 
infection, or sloughing of soft parts, and intermuscular 
scarring.  Additionally, there was not hospitalization for a 
prolonged period in service for treatment of it.  A record of 
consistent complaint of loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, impairment of 
coordination, and uncertainty of movement is not present, nor 
is evidence of inability to keep up with work requirements.

There are no objective findings of entrance and exit scars, 
nor are there indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the right side, and there is no 
evidence of impairment of strength or endurance compared with 
the right side.  The veteran was able to row in March 1992 
for 20 minutes at a target heart rate of 165 beats per minute 
with no such impairment shown.  Moreover, her respiration has 
been noted to be normal at other times.  

As such, an increased rating is not warranted for 
costochondritis of the left anterior chest wall.  The degree 
of disability shown more nearly approximates the criteria for 
the 10 percent rating now assigned than it does for a higher 
rating.  As such, the benefit of the doubt doctrine does not 
apply.  Instead, a denial of the claim in light of 
38 C.F.R. § 4.7 is indicated.  




Entitlement to an increased (compensable) rating for thoracic 
outlet syndrome

Factual background

Service, VA, and private medical records are of record.

An August 1988 service department venogram report impression 
was of partial obstruction of the left subclavian vein at the 
costoclavicular region with likely minimal associated 
compression of the adjacent left subclavian artery, creating 
slow flow and arterial pulsations in the veins of the left 
arm distally.

A July 1989 VA medical record states that there was subtle 
left deltoid and triceps weakness (4+/5 strength), and that 
otherwise, the examination was negative.  There was no 
wasting, and sensory to pinprick and light touch was normal.  
The impression was thoracic outlet syndrome.  

September 1990 VA electromyography, including of the 
veteran's supraspinatus, suprascapular, infraspinatus, 
deltoid, biceps, triceps, and rhomboids, was normal.  

On VA orthopedic examination in August 1991, there was no 
winging of the veteran's left scapula.  There was some 
tenseness in the sternocleidomastoid and scalene muscles on 
the left.  

On VA neurology examination in August 1991, the veteran had 
normal bulk, tone, and strength in her left upper extremity 
proximally.  The pectoralis and trapezius muscles were 
tender, and Adson's maneuver (forced abduction and elevation 
of the arm) produced a partially obliterated left radial 
pulse.  

A November 1991 VA medical record indicates that in-service 
vascular studies had revealed subclavian vein compression 
with collateral formation.  

A January 1992 VA medical record states that rowing exercises 
to treat the veteran's left shoulder were well tolerated, and 
that she was obtaining progress with efforts to relieve 
discomfort.  The diagnoses were thoracic outlet syndrome, 
partial vein occlusion, and thoracic nerve entrapment.  

During the hearing which was held at the RO in March 1992, 
the veteran testified that carrying books away from her body 
would cause shoulder pain.  If she put her arm above 90 
degrees, her arm would begin to get cold and numb.  

On VA orthopedic evaluation in November 1992, the veteran was 
noted to have no decreased motor strength in the left arm.  
She was advised to do shoulder exercises to build up strength 
in the trapezius to decrease shoulder drooping which was 
causing pain.  

On VA neurology examination in December 1993, the veteran 
stated that she could not do bench presses in physical 
therapy.  Clinically, there was no persistent sensory loss to 
pin prick or vibration.  On Adson's maneuver, the radial 
pulse on the left was obliterated.  

On VA orthopedic examination in December 1993, abduction and 
forward flexion of the left arm did not cause the scapula to 
wing.  

On VA orthopedic evaluation in March 1994, the range of 
motion of the veteran's shoulders was symmetric.  She had a 
winged scapula.  Her scapula rotators were strong.  
Neurovascular status was intact in the upper extremities.  
There was swelling in the left costochondral junction.  

On VA evaluation in July 1994, the veteran reported doing 
physical therapy at home with a theraband.  There was +/- 
winging of her scapula.  There was also local tenderness and 
a good range of motion of both arms.  In September 1994 in 
the kinesitherapy clinic, it was noted that the veteran's 
short and long term therapy goals had been met.  Her pain was 
0-2 out of 10, her range of motion was normal, and her 
strength was 4+/5.  

VA prescribed the veteran Ibuprofen for left shoulder pain in 
November 1994.  On VA treatment in January 1995, winging of 
the veteran's left scapula was almost not apparent.  The 
diagnosis was partial paralysis of the long thoracic nerve.  
On VA treatment in November 1995, the veteran reported that 
lifting away from her body would cause her chest to swell for 
days.  Clinically, she had winging of her left scapula.  The 
diagnosis was left arterial and venous thoracic outlet 
syndrome.  

On VA orthopedic examination in April 1997, the veteran 
complained that her left shoulder region would get weak in 
the morning, and that it could tire faster than the right one 
when it was used.  Clinically, the left arm had some 
generalized limitation of motion compared to the right, and 
it appeared that this was probably due to disuse and 
reluctance to use it because of pain in the chest.  The left 
arm abducted only to 70 degrees and forward flexed only to 80 
degrees before scapular motion occurred.  Both arms had good 
internal and external rotation, to 60 degrees.  The veteran 
could not raise the left arm up to a right angle, and the 
orthopedist felt that this was due to disuse and reluctance 
to move it due to discomfort.  

On VA neurology examination in April 1997, the veteran 
reported that at times, she would get an aching type of pain 
in her arm, with pain that sometimes radiated to her armpit.  
She stated that carrying any objects with her left arm up and 
away from her body would cause intense pain.  Clinically, her 
motor strength was essentially 5/5 and equal bilaterally in 
the upper extremities.  Sensory examination was intact to 
vibration and position sense in the upper extremities, and it 
was symmetrical.  Finger to nose and rapid alternating 
movements were without evidence of dysmetria.  Reflexes were 
symmetrical, 2+/4, and equal bilaterally in the upper 
extremities.  There was a question of some slight winging of 
the left scapula.  The impression was history of left 
thoracic outlet syndrome.  

Pertinent law and regulations

38 C.F.R. § 4.124a, Diseases of peripheral nerves:  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

38 C.F.R.§ 4.124a, Diagnostic Code 8519, Long thoracic nerve, 
minor extremity:  

Paralysis of:  

Complete; inability to raise arm above shoulder level, winged 
scapula deformity, 20 percent

Incomplete:  

       Severe, 20 percent
       Moderate, 10 percent
       Mild, 0 percent.

Analysis

The note at 38 C.F.R. § 4.124a delineating what constitutes 
incomplete paralysis indicates that when the involvement 
which is present is wholly sensory in nature, the rating 
should be for the mild, or at the most, the moderate degree.  
In this case, the Board believes that the rating should be 
for the moderate degree.  There are some notations of 
occasional winging of the scapula and there are some 
indications of a very slight weakness.  Both of these are 
indicators that there is more than just sensory involvement 
present.  The veteran's testimony as well is supportive more 
of a 10 percent degree of impairment than it is of a 
noncompensable degree.  Accordingly, a 10 percent rating is 
warranted.  

However, the requirements for a 20 percent rating are not 
met.  The veteran's disability falls between mild and 
moderate incomplete paralysis of the long thoracic nerve, and 
disability consistent with a severe incomplete paralysis of 
it would be necessary in order for a 20 percent rating to be 
assigned.  See also 38 C.F.R. § 4.7.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for postoperative residuals, left ulnar nerve entrapment at 
the elbow, with surgical scar is denied.

Entitlement to a disability rating in excess of 10 percent 
for myofascial syndrome of the thoracic spine is denied.

Entitlement to a disability rating in excess of 10 percent 
for lumbar syndrome with disc bulging at L5-S1 is denied.

Entitlement to a disability rating in excess of 10 percent 
for costochondritis of the left anterior chest wall is 
denied.

Entitlement to a 10 percent rating, but not higher, for 
thoracic outlet syndrome is granted, subject to VA 
regulations governing the payment of monetary benefits.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

